                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

PAUL ZASADNY,

        Plaintiff,

   v.                                                      Case No. 20-CV-1373


RUTH WEIL,

        Defendant.


 REPORT AND RECOMMENDATION SCREENING COMPLAINT AND ORDER
               ON MOTION TO APPOINT COUNSEL


        Paul Zasadny, who is representing himself, filed a pro se complaint against Ruth Weil

alleging Weil violated his civil rights under federal law. (Docket # 1.) Zasadny paid the full

filing fee at the time of filing his complaint. (Id. at 5.) Zasadny has also requested the Court

appoint pro bono counsel to represent him in this matter. (Docket # 2 and Docket # 4.) Because

his complaint fails to allege subject matter jurisdiction, I recommend that his complaint be

dismissed. His motion to appoint counsel is denied.

        1.      Screening of Complaint

        The Court must determine whether the action filed is frivolous or malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). Even in cases where the plaintiff

has paid the filing fee, “[t]he court has a duty review the complaint and dismiss the case if it

appears that the complaint fails to state a claim upon which relief can be granted.” Johnston v.

McGinnis, No. 20-C-810, 2020 U.S. Dist. LEXIS 99827, at *1 (E.D. Wis. June 8, 2020).

        The standards for reviewing dismissal for failure to state a claim under 28 U.S.C. §



             Case 2:20-cv-01373-JPS Filed 09/21/20 Page 1 of 6 Document 6
1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under Federal Rule of Civil

Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611–12 (7th Cir. 2000). In evaluating

whether a plaintiff’s complaint fails to state a claim, a court must take the plaintiff’s factual

allegations as true and draw all reasonable inferences in his favor. Id. at 612. Although a

complaint need not contain “‘detailed factual allegations,’” a complaint that offers “‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).

       I find Zasadny’s complaint legally deficient and recommend dismissal. Zasadny

alleges that on July 5, 2020, he was selling Native American-style artwork at the Riverwest

Gardeners Market in Milwaukee, WI, which was managed by the Riverwest Business

Association with Weil serving as its Managing Director. (Docket # 1 at 2.) Zasadny alleges

that Weil received one or more complaints related to the items he was selling at the market.

(Id.) Zasadny alleges that later that day, he received an email from Weil stating that he could

no longer sell his Native American-styled pouches and smudge fans at the market, and gave

as her reasoning that Native Americans do not like “white folks” profiting off their culture.

(Id.) Originally, Zasadny sought money damages in the amount of $10,000.00, as well as for

Weil to “stop making false statements” regarding Zasadny’s business dealings, a public

apology posted to the Riverwest Facebook page, an apology from the Riverwest Business

Association, and to return to vending at the Riverwest Gardeners Market in 2021 with

Zasadny’s vendor fees waived. (Id. at 4.) Zasadny has since clarified that he is not seeking

money damages; rather, he just “want[s] [his] integrity and reputation restored.”(Docket #

4.)

                                               2

          Case 2:20-cv-01373-JPS Filed 09/21/20 Page 2 of 6 Document 6
       Unlike state courts which are courts of general jurisdiction, federal district courts are

courts of limited jurisdiction. See International Union of Operating Engineers, Local 150, AFL-CIO

v. Ward, 563 F.3d 276, 280 (7th Cir. 2009). They may entertain cases only where jurisdiction

is authorized by the Constitution or by statute. Turner/Ozanne v. Hyman/Power, 111 F.3d

1312, 1316 (7th Cir.1997). Thus, the federal courts are “always obliged to inquire sua sponte

whenever a doubt arises as to the existence of federal jurisdiction.” Tylka v. Gerber Prod. Co.,

211 F.3d 445, 447-48 (7th Cir.2000) (quotation and internal marks omitted). “The first thing

a federal judge should do when a complaint is filed is check to see that federal jurisdiction is

properly alleged.” Wisconsin Knife Works v. Nat’l Metal Crafters, 781 F.2d 1280, 1282 (7th Cir.

1986). The court’s jurisdiction may be invoked under 28 U.S.C. § 1331, which provides that

“[t]he district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” It may also be invoked under 28 U.S.C.

§ 1332, which establishes the court’s jurisdiction in matters of diversity jurisdiction. In order

for diversity jurisdiction to lie with the federal courts, two requirements must be met: (1) there

must be complete diversity of citizenship between all plaintiffs and all defendants; and (2)

“the proper amount in controversy” (currently any amount greater than $75,000) must be

sufficiently alleged. See Del Vecchio v. Conseco, Inc., 230 F.3d 974, 977 (7th Cir. 2000).

       Zasadny is suing under 28 U.S.C. § 1331, alleging that Weil violated Title VI of the

Civil Rights Act of 1964, 42 U.S.C. § 2000d. This statute requires that “[n]o person in the

United States shall, on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d. Therefore,

Zasadny must allege: (1) that he was intentionally discriminated against on the basis of his

                                                3

          Case 2:20-cv-01373-JPS Filed 09/21/20 Page 3 of 6 Document 6
race and (2) that Weil was a recipient of federal financial assistance. Coleman v. Goard, No.

17-CV-539-PP, 2017 U.S. Dist. LEXIS 115523, at *4 (E.D. Wis. July 25, 2017). Zasadny

alleges no facts that indicate Weil or the Riverwest Business Association receives or has

received federal funding for the Riverwest Gardeners Market, and as such, 42 U.S.C. § 2000d

does not apply.

       Liberally construed, Zasadny alleges facts that may indicate a potential claim under

42 U.S.C. § 1983. To proceed on a 42 U.S.C. § 1983 claim, Zasadny must allege: (1) that he

was deprived of a right secured by the Constitution or laws of the United States and (2) that

the person who deprived him of that right acted under color of state law. Gomez v. Toledo, 446

U.S. 635, 640 (1980). Here, the Riverwest Business Association is a non-profit organization

under Internal Revenue Code 501(c)(4). http://riverwestbusinessassociation.org/about (last

visited September 21, 2020). Thus, it is not a government actor. Before a private party’s

conduct can be considered state action under § 1983, there must be a sufficiently close nexus

between the state and the private conduct so that the action may be fairly treated as that of

the state itself. Wade v. Byles, 83 F.3d 902, 905 (7th Cir. 1996). In other words, “the state must

somehow be responsible for the allegedly unlawful actions taken by the private party.” Id.

Zasadny alleges no facts that would indicate that Weil or the Riverwest Business Association

acted under color of state law. Thus, jurisdiction is not proper under 28 U.S.C. § 1331.

       Additionally, jurisdiction is also not proper under 28 U.S.C. § 1332. Even assuming

Zasadny had a colorable claim under state law, Zasadny fails to allege diversity jurisdiction.

Thus, for these reasons, I recommend that Zasadny’s complaint be dismissed.1


                                
1
 Because the defendant has not yet appeared and had an opportunity to consent or refuse magistrate
judge jurisdiction, I issue a report and recommendation regarding the screening of the plaintiff’s
complaint. See Coleman v. Labor and Industry Review Commission, 860 F.3d 461 (7th Cir. 2017).
                                                4

          Case 2:20-cv-01373-JPS Filed 09/21/20 Page 4 of 6 Document 6
       2.      Motion to Appoint Counsel

       Zasadny requests the Court appoint him pro bono counsel because he receives SSI

benefits and is unfamiliar with litigating in federal court. (Docket # 2 and Docket # 4.)

       Civil litigants have neither a statutory nor a constitutional right to be represented by

counsel in federal court. Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992).

However, an indigent civil litigant may ask the district court to request an attorney to

represent him pro bono. See 28 U.S.C. § 1915(e)(1) (in proceedings in forma pauperis, “[t]he

court may request an attorney to represent any person unable to afford counsel”). To be clear,

the court’s discretionary authority is to recruit a lawyer to represent an indigent civil litigant

pro bono, but not to make “coercive appointments of counsel.” Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007). When a party asks the court to recruit a volunteer lawyer in a civil case,

the district court must inquire as to whether (1) the indigent party has made a reasonable

attempt to obtain counsel or has been effectively precluded from doing so; and (2) the indigent

party appears competent to litigate the case himself, taking into account the difficulty of the

case. Id. at 654. On the second part of this inquiry, the question is not whether a lawyer would

present the case more effectively than the pro se plaintiff. “[I]f that were the test, ‘district judges

would be required to request counsel for every indigent litigant.’” Id. at 655 (internal citations

omitted). Rather, the question is whether the difficulty of the case-factually and legally-

exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the judge

or jury himself. Id.

       Zasadny’s deficient complaint aside, he has not made the threshold showing that he

made a reasonable attempt to obtain counsel on his own. Accordingly, Zasadny’s motion to

appoint counsel is denied.

                                                  5

            Case 2:20-cv-01373-JPS Filed 09/21/20 Page 5 of 6 Document 6
       NOW, THEREFORE, IT IS RECOMMENDED that Zasadny’s complaint be

dismissed for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED that Zasadny’s motion to appoint counsel (Docket # 2

and Docket # 4) is DENIED.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.

       Dated at Milwaukee, Wisconsin this 21st day of September, 2020.


                                                            COURT
                                                     BY THE COUR
                                                               RT



                                                     __________________________
                                                     __
                                                      ___
                                                        _ ______
                                                              ______
                                                                 __ __
                                                                     ____
                                                                       _ __________
                                                     NANCY JOS JOSEPH
                                                                 O EEPPH
                                                     United States Magistrate Judge




                                                 6


          Case 2:20-cv-01373-JPS Filed 09/21/20 Page 6 of 6 Document 6
